DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 8, 11-14, 22-27 and 41-44 are pending.
Claims 6-7, 9-10, 15-21 and 28-40 are cancelled.

Priority
Applicant’s claim for the benefit of provisional application 63/106,857 submitted on 10/28/2020 is acknowledged.


Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 01/05/2022, 03/09/2022, 09/09/2022 and 11/03/2022 have been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8, 11-14, 22-23, 25-27, 41-42 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 2020/0026141 A1), hereinafter ‘Brown’. Brown is a reference cited in the information disclosure statement submitted on 11/03/2022.

Regarding claim 1, Brown teaches:
A photovoltaic window comprising: (Brown: [0231] “FIG. 4B illustrates a building 440 having many windows 441-469. Each of the windows 441-469 may be an electrochromic window as disclosed herein. In particular, each of the windows 441-469 may have a local on-board controller (not shown) in communication with other the other local controllers (and an optional network controller) on an auto-configuring, self-meshing network.”) [The self-powering electrochromic window, as illustrated in figure 4B, reads on “a photovoltaic window”.]
a glass unit including one or both of: an interior glass; or an exterior glass; (Brown: [0101], Figure 2A “FIG. 2A depicts a window assembly, 200, including a window frame, 205. The viewable area of the window unit is indicated on the figure, inside the perimeter of frame 205. As indicated by dotted lines, inside frame 205, is an IGU, 210, which includes two glass panes separated by a sealing separator, 215, shaded in gray.”) [The window assembly 200 reads on “a glass unit”, and the two glass panes read on “one or both or: an interior glass; or an exterior glass”.]
a photovoltaic disposed in parallel with the interior glass or the exterior glass of the glass unit, the photovoltaic configured to generate electrical power from incident light onto the photovoltaic window; (Brown: [0151] “A window assembly may also include a PV cell, and the controller may use the PV cell not only to generate power, but also as a photosensor.”; [0188] “In some embodiments, the PV cell is implemented as a thin film that coats one or more surfaces of the panes. In various embodiments, the window includes two individual panes (as in an IGU for example), each having two surfaces (not counting the edges). Counting from the outside of the building inwards, the first surface (i.e., the outside-facing surface of the outer pane) may be referred to as surface 1, the next surface (i.e., the inside-facing surface of the outer pane) may be referred to as surface 2, the next surface (i.e., the outside-facing surface of the inner pane) may be referred to as surface 3, and the remaining surface (i.e., the inside-facing surface of the inner pane) may be referred to as surface 4. The PV thin film (or other PV cell) may be implemented on any one or more of surfaces 1-4.”) [The PV cell implemented as the thin film coating the surface of the pane reads on “a photovoltaic disposed in parallel with…”.]
an electronics package coupled with the glass unit, the electronics package configured to receive, store, and distribute the electrical power; and (Brown: Figure 7; [0184] “In some embodiments, the electrochromic window includes a mechanism for self-powering the window/window controller. In such embodiments, no external wiring is required to provide power to the window/controller. For example, the controller may be powered by batteries. As explained above, in certain embodiments the window is designed such that the controller is accessible. Such accessibility allows the batteries to be replaced or recharged as needed. Batteries (rechargeable or not) may be used in combination with any of the other power generation/distribution schemes described herein. Where a rechargeable battery is provided, the controller may include a circuit for recharging the battery via any available source. In some examples, batteries may be provided in combination with photovoltaics or the other power generation options, and these photovoltaics or other power generation options may be used to recharge the batteries.”; [0185] “FIG. 7 provides one example of a self-powered wireless window implementation. A number of different features are shown.”; [0192] “In these embodiments, solar energy may be harnessed to power the window. In some cases, PV cells are used in combination with one or more other energy storage devices such as batteries, fuel cells, capacitors (including super-capacitors), etc. These may be configured to store energy generated by the PV cell while the electrochromic device is in a clear, or relatively clear, state.”) [The window/window controller with the mechanism for self-powering, as illustrated in Figure 7, reads on “an electronics package”. The battery being recharged by power from photovoltaics or other power generation options reads on “receive, store”, and providing the power to the window/controller reads on “distribute”.]
at least one electrical load configured to receive the electrical power from the electronics package and consume the electrical power. (Brown: [0184] “In some embodiments, the electrochromic window includes a mechanism for self-powering the window/window controller. In such embodiments, no external wiring is required to provide power to the window/controller. For example, the controller may be powered by batteries.”) [The power consumed by the controller reads on “at least one electrical load”.]

Regarding claim 2, Brown teaches all the features of claim 1.
Brown further teaches:
wherein the photovoltaic window does not receive external electrical power from a power source that is external to the photovoltaic window. (Brown: [0184] “In some embodiments, the electrochromic window includes a mechanism for self-powering the window/window controller. In such embodiments, no external wiring is required to provide power to the window/controller. For example, the controller may be powered by batteries. As explained above, in certain embodiments the window is designed such that the controller is accessible. Such accessibility allows the batteries to be replaced or recharged as needed. Batteries (rechargeable or not) may be used in combination with any of the other power generation/distribution schemes described herein. Where a rechargeable battery is provided, the controller may include a circuit for recharging the battery via any available source. In some examples, batteries may be provided in combination with photovoltaics or the other power generation options, and these photovoltaics or other power generation options may be used to recharge the batteries.”; [0187] “The window may also generate power for powering the controller/window by taking advantage of solar, thermal, and/or mechanical energy available at the window. In one example, the window may include a photovoltaic (PV) cell/panel. The PV panel may be positioned anywhere on the window as long as it is able to absorb solar energy. For instance, the PV panel may be positioned wholly or partially in the viewable area of a window, and/or wholly or partially in/on the frame of a window. The PV panel may be part of the controller itself. Where the PV panel is not a part of the controller, wiring or another electrical connection may be provided between the PV panel and the controller.”) [The self-powering using PV cell/panel reads on “does not receive external electrical power …”.]

Regarding claim 4, Brown teaches all the features of claim 1.
Brown further teaches:
wherein the photovoltaic substantially covers a visible portion of the photovoltaic window. (Brown: [0187] “For instance, the PV panel may be positioned wholly or partially in the viewable area of a window, and/or wholly or partially in/on the frame of a window.”) [The PV panel being wholly in the viewable area of the window reads on “substantially covers a visible portion”.]

Regarding claim 5, Brown teaches all the features of claim 1.
Brown further teaches:
wherein the at least one electrical load includes an exterior sensor module that includes one or more sensors directed toward an exterior side of the photovoltaic window. (Brown: [0119], Figure 10A “Optionally, an interior light sensor 1012 may protrude beyond (or measure through) an aperture or hole in the carrier 1008, thereby enabling the interior light sensor 1012 to measure the level of light in a room in which the IGU is installed. Similarly, an optional exterior light sensor 1013 may be provided to measure the level of light in the external environment. The exterior light sensor 1013 may be positioned interior of the perimeter defined by the spacer 1001, within the viewable area of the IGU in some cases. A hole 1014 may be provided in the base to ensure that the exterior light sensor 1013 can measure exterior light levels.”; [0177] “Electrochromic window 304 is configured with a receiver that converts the wirelessly transmitted power to electrical energy that is used to operate the EC device in the EC window and/or window controllers, sensors and the like.”; [0240] “Data from exterior light sensors may show that a first side of the building receives more sun early in the morning and that the second, opposite side of the building receives more sun in the afternoon/evening.”) [The exterior light sensor 1013 on a circuit board 1009 facing exterior, as illustrated in Figure 10A, reads on “an exterior sensor module”.]

Regarding claim 8, Brown teaches all the features of claim 1.
Brown further teaches:
wherein the at least one electrical load includes an interior sensor module that includes one or more sensors directed toward an interior side of the photovoltaic window. (Brown: [0119], Figure 10A “Optionally, an interior light sensor 1012 may protrude beyond (or measure through) an aperture or hole in the carrier 1008, thereby enabling the interior light sensor 1012 to measure the level of light in a room in which the IGU is installed. Similarly, an optional exterior light sensor 1013 may be provided to measure the level of light in the external environment. The exterior light sensor 1013 may be positioned interior of the perimeter defined by the spacer 1001, within the viewable area of the IGU in some cases. A hole 1014 may be provided in the base to ensure that the exterior light sensor 1013 can measure exterior light levels.”; [0177] “Electrochromic window 304 is configured with a receiver that converts the wirelessly transmitted power to electrical energy that is used to operate the EC device in the EC window and/or window controllers, sensors and the like.”) [The interior light sensor 1012 facing interior on a circuit board 1009, as illustrated in Figure 10A, reads on “an interior sensor module”.]

Regarding claim 11, Brown teaches all the features of claim 1.
Brown further teaches:
wherein the at least one electrical load includes a wireless communication system that is configured to communicate with an external device. (Brown: [0153] “Controller 220 may also have wireless capabilities, such as control and powering functions. For example, wireless controls, such as RF and/or IR can be used as well as wireless communication such as Bluetooth, WiFi, Zigbee, EnOcean and the like to send instructions to the microcontroller and for the microcontroller to send data out to, for example, other window controllers and/or a building management system (BMS).”; [0184] “In some embodiments, the electrochromic window includes a mechanism for self-powering the window/window controller.”) [The wireless communication of the controller 220 being self-powered reads on “a wireless communication system”, and another window controller or the BMS reads on “an external device”.]

Regarding claim 12, Brown teaches all the features of claim 1.
Brown further teaches:
wherein the at least one electrical load includes one or more window functions installed at the photovoltaic window including at least one of: a window opening/closing mechanism; a window locking/unlocking mechanism; electric blinds; a polymer-dispersed liquid crystals (PDLC) film; an electrochromic device; or a light source. (Brown: [0060] “It should be understood that while the disclosed embodiments focus on electrochromic windows, the concepts may apply to other types of switchable optical devices such as liquid crystal devices and suspended particle devices.”)

Regarding claim 13, Brown teaches all the features of claim 1.
Brown further teaches:
wherein one or more of the at least one electrical load is included in the electronics package. (Brown: Figure 7; [0184] “In some embodiments, the electrochromic window includes a mechanism for self-powering the window/window controller. In such embodiments, no external wiring is required to provide power to the window/controller. For example, the controller may be powered by batteries.”)

Regarding claim 14, Brown teaches all the features of claim 1.
Brown further teaches:
wherein the electronics package is disposed along a peripheral edge of the glass unit. (Brown: Figure 2A) [See the window controller 220, as illustrated in figure 2A, “disposed along a peripheral edge of the glass unit”.]


Regarding claim 22, Brown teaches:
A method of operating a photovoltaic window, the method comprising: (Brown: [0231] “FIG. 4B illustrates a building 440 having many windows 441-469. Each of the windows 441-469 may be an electrochromic window as disclosed herein. In particular, each of the windows 441-469 may have a local on-board controller (not shown) in communication with other the other local controllers (and an optional network controller) on an auto-configuring, self-meshing network.”) [The self-powering electrochromic window, as illustrated in figure 4B, reads on “a photovoltaic window”.]
generating electrical power from incident light onto the photovoltaic window using a photovoltaic disposed in parallel with an interior glass or an exterior glass of a glass unit of the photovoltaic window; (Brown: [0151] “A window assembly may also include a PV cell, and the controller may use the PV cell not only to generate power, but also as a photosensor.”; [0188] “In some embodiments, the PV cell is implemented as a thin film that coats one or more surfaces of the panes. In various embodiments, the window includes two individual panes (as in an IGU for example), each having two surfaces (not counting the edges). Counting from the outside of the building inwards, the first surface (i.e., the outside-facing surface of the outer pane) may be referred to as surface 1, the next surface (i.e., the inside-facing surface of the outer pane) may be referred to as surface 2, the next surface (i.e., the outside-facing surface of the inner pane) may be referred to as surface 3, and the remaining surface (i.e., the inside-facing surface of the inner pane) may be referred to as surface 4. The PV thin film (or other PV cell) may be implemented on any one or more of surfaces 1-4.”) [The PV cell implemented as the thin film coating the surface of the pane reads on “a photovoltaic disposed in parallel with…”.]  (Brown: [0101], Figure 2A “FIG. 2A depicts a window assembly, 200, including a window frame, 205. The viewable area of the window unit is indicated on the figure, inside the perimeter of frame 205. As indicated by dotted lines, inside frame 205, is an IGU, 210, which includes two glass panes separated by a sealing separator, 215, shaded in gray.”) [The window assembly 200 reads on “a glass unit”, and the two glass panes read on “one or both or: an interior glass; or an exterior glass”.]
sending the electrical power from the photovoltaic to an electronics package of the photovoltaic window coupled with the glass unit; storing the electrical power at the electronics package; (Brown: Figure 7; [0184] “In some embodiments, the electrochromic window includes a mechanism for self-powering the window/window controller. In such embodiments, no external wiring is required to provide power to the window/controller. For example, the controller may be powered by batteries. As explained above, in certain embodiments the window is designed such that the controller is accessible. Such accessibility allows the batteries to be replaced or recharged as needed. Batteries (rechargeable or not) may be used in combination with any of the other power generation/distribution schemes described herein. Where a rechargeable battery is provided, the controller may include a circuit for recharging the battery via any available source. In some examples, batteries may be provided in combination with photovoltaics or the other power generation options, and these photovoltaics or other power generation options may be used to recharge the batteries.”; [0185] “FIG. 7 provides one example of a self-powered wireless window implementation. A number of different features are shown.”; [0192] “In these embodiments, solar energy may be harnessed to power the window. In some cases, PV cells are used in combination with one or more other energy storage devices such as batteries, fuel cells, capacitors (including super-capacitors), etc. These may be configured to store energy generated by the PV cell while the electrochromic device is in a clear, or relatively clear, state.”) [The window/window controller with the mechanism for self-powering, as illustrated in Figure 7, reads on “an electronics package”. The battery being recharged by power from photovoltaics or other power generation options reads on the photovoltaic “sending the electrical power” and “storing the electrical power”.]
distributing the electrical power from the electronics package to at least one electrical load of the photovoltaic window; and consuming the electrical power at the at least one electrical load. (Brown: [0184] “In some embodiments, the electrochromic window includes a mechanism for self-powering the window/window controller. In such embodiments, no external wiring is required to provide power to the window/controller. For example, the controller may be powered by batteries.”) [The power being provided to the controller reads on “distributing the electrical power … to at least one electrical load”, and the power being used by the controller reads on “consuming the electrical power …”.]

Regarding claim 23, Brown teaches all the features of claim 22.
Brown further teaches:
wherein the photovoltaic window does not receive external electrical power from a power source that is external to the photovoltaic window. (Brown: [0184] “In some embodiments, the electrochromic window includes a mechanism for self-powering the window/window controller. In such embodiments, no external wiring is required to provide power to the window/controller. For example, the controller may be powered by batteries. As explained above, in certain embodiments the window is designed such that the controller is accessible. Such accessibility allows the batteries to be replaced or recharged as needed. Batteries (rechargeable or not) may be used in combination with any of the other power generation/distribution schemes described herein. Where a rechargeable battery is provided, the controller may include a circuit for recharging the battery via any available source. In some examples, batteries may be provided in combination with photovoltaics or the other power generation options, and these photovoltaics or other power generation options may be used to recharge the batteries.”; [0187] “The window may also generate power for powering the controller/window by taking advantage of solar, thermal, and/or mechanical energy available at the window. In one example, the window may include a photovoltaic (PV) cell/panel. The PV panel may be positioned anywhere on the window as long as it is able to absorb solar energy. For instance, the PV panel may be positioned wholly or partially in the viewable area of a window, and/or wholly or partially in/on the frame of a window. The PV panel may be part of the controller itself. Where the PV panel is not a part of the controller, wiring or another electrical connection may be provided between the PV panel and the controller.”) [The self-powering using PV cell/panel reads on “does not receive external electrical power …”.]

Regarding claim 25, Brown teaches all the features of claim 22.
Brown further teaches:
wherein the photovoltaic substantially covers a visible portion of the photovoltaic window. (Brown: [0187] “For instance, the PV panel may be positioned wholly or partially in the viewable area of a window, and/or wholly or partially in/on the frame of a window.”) [The PV panel being wholly in the viewable area of the window reads on “substantially covers a visible portion”.]

Regarding claim 26, Brown teaches all the features of claim 22.
Brown further teaches:
wherein the at least one electrical load includes an exterior sensor module that includes one or more sensors directed toward an exterior side of the photovoltaic window. (Brown: [0246], Figure 9B “By contrast, in FIG. 9B, the IGU 900B includes a photosensor 903 mounted on the indoor-facing surface of the electrochromic lite (in this case this is the outer pane) 901. In other words, the photosensor 903 is mounted on the surface often referred to herein as surface 2. Where a photosensor is mounted on a surface including an EC device as shown in FIG. 9B, the EC device structure may optionally be deleted/removed in the area where the photosensor is to be located. In a similar embodiment shown in FIG. 9C, an IGU 900C includes a photosensor 903 on the outdoor-facing surface of the inner pane, often referred to as surface 3. In FIGS. 9B and 9C, electrical connection from photosensor 903 to controller 907 is not depicted, but again is either between the spacer and the lite/pane or through the spacer.”) [The photosensor 903 mounted as illustrated in Figure 9B reads on “an exterior sensor module”, and the photosensor 903 facing the sun as illustrated in Figure 9B reads on “directed toward an exterior side …”.]

Regarding claim 27, Brown teaches all the features of claims 22 and 26.
Brown further teaches:
wherein the exterior sensor module is mounted on either an exterior side of the exterior glass or an interior side of the exterior glass. (Brown: Figure 9B) [The photosensor 903 is mounted, as illustrated in Figure 9B, on … an interior side of the exterior glass”.]


Regarding claim 41, Brown teaches:
A home automation system comprising: (Brown: [0153] “Controller 220 may also have wireless capabilities, such as control and powering functions. For example, wireless controls, such as RF and/or IR can be used as well as wireless communication such as Bluetooth, WiFi, Zigbee, EnOcean and the like to send instructions to the microcontroller and for the microcontroller to send data out to, for example, other window controllers and/or a building management system (BMS).”; [0261] “For example, the bus can be used for communication between a BMS gateway and the EC window controller communication interface. The BMS gateway also communicates with a BMS server.”) [The building management system (BMS) reads on “[a] home automation system”.]
a plurality of photovoltaic windows; and a hub device communicatively coupled to the plurality of photovoltaic windows, (Brown: [0151], Figure 2E “Controller 220 also includes a communication circuit (labeled “communication” in FIG. 2E) for receiving and sending commands to and from a remote controller (depicted in FIG. 2E as “master controller”).”; [0153] “Controller 220 may also have wireless capabilities, such as control and powering functions. For example, wireless controls, such as RF and/or IR can be used as well as wireless communication such as Bluetooth, WiFi, Zigbee, EnOcean and the like to send instructions to the microcontroller and for the microcontroller to send data out to, for example, other window controllers and/or a building management system (BMS).”; [0164] “As discussed elsewhere herein, the window controllers may communicate with network or master controllers in some cases.”; Figures 4A-4B; [0177] “Additionally, the EC device can be controlled and managed by an external controller which communicates with the device via a network. The input can be manually input by a user, either directly or via wireless communication, or the input can be from an automated heat and/or energy management system of a building of which the EC window is a component.”; [0205] “FIG. 4A depicts a distributed network, 400, of EC window controllers with conventional end or leaf controllers as compared to a distributed network, 420, with EC windows having onboard controllers. Such networks are typical in large commercial buildings that may include smart windows.”; [0231] “FIG. 4B illustrates a building 440 having many windows 441-469. Each of the windows 441-469 may be an electrochromic window as disclosed herein. In particular, each of the windows 441-469 may have a local on-board controller (not shown) in communication with other the other local controllers (and an optional network controller) on an auto-configuring, self-meshing network.”) [The many self-powering electrochromic windows, as illustrated in figure 4B, reads on “a plurality of photovoltaic windows”. The remote controller, the BMS server, the network controller or the master controller reads on “a hub device”.]
wherein each photovoltaic window of the plurality of photovoltaic windows comprises: a glass unit including one or both of: an interior glass; or an exterior glass; (Brown: [0101], Figure 2A “FIG. 2A depicts a window assembly, 200, including a window frame, 205. The viewable area of the window unit is indicated on the figure, inside the perimeter of frame 205. As indicated by dotted lines, inside frame 205, is an IGU, 210, which includes two glass panes separated by a sealing separator, 215, shaded in gray.”) [The window assembly 200 reads on “a glass unit”, and the two glass panes read on “one or both or: an interior glass; or an exterior glass”.]
a photovoltaic disposed in parallel with the interior glass or the exterior glass of the glass unit, the photovoltaic configured to generate electrical power from incident light onto the photovoltaic window; (Brown: [0151] “A window assembly may also include a PV cell, and the controller may use the PV cell not only to generate power, but also as a photosensor.”; [0188] “In some embodiments, the PV cell is implemented as a thin film that coats one or more surfaces of the panes. In various embodiments, the window includes two individual panes (as in an IGU for example), each having two surfaces (not counting the edges). Counting from the outside of the building inwards, the first surface (i.e., the outside-facing surface of the outer pane) may be referred to as surface 1, the next surface (i.e., the inside-facing surface of the outer pane) may be referred to as surface 2, the next surface (i.e., the outside-facing surface of the inner pane) may be referred to as surface 3, and the remaining surface (i.e., the inside-facing surface of the inner pane) may be referred to as surface 4. The PV thin film (or other PV cell) may be implemented on any one or more of surfaces 1-4.”) [The PV cell implemented as the thin film coating the surface of the pane reads on “a photovoltaic disposed in parallel with…”.]
an electronics package coupled with the glass unit, the electronics package configured to receive, store, and distribute the electrical power; and (Brown: Figure 7; [0184] “In some embodiments, the electrochromic window includes a mechanism for self-powering the window/window controller. In such embodiments, no external wiring is required to provide power to the window/controller. For example, the controller may be powered by batteries. As explained above, in certain embodiments the window is designed such that the controller is accessible. Such accessibility allows the batteries to be replaced or recharged as needed. Batteries (rechargeable or not) may be used in combination with any of the other power generation/distribution schemes described herein. Where a rechargeable battery is provided, the controller may include a circuit for recharging the battery via any available source. In some examples, batteries may be provided in combination with photovoltaics or the other power generation options, and these photovoltaics or other power generation options may be used to recharge the batteries.”; [0185] “FIG. 7 provides one example of a self-powered wireless window implementation. A number of different features are shown.”; [0192] “In these embodiments, solar energy may be harnessed to power the window. In some cases, PV cells are used in combination with one or more other energy storage devices such as batteries, fuel cells, capacitors (including super-capacitors), etc. These may be configured to store energy generated by the PV cell while the electrochromic device is in a clear, or relatively clear, state.”) [The window/window controller with the mechanism for self-powering, as illustrated in Figure 7, reads on “an electronics package”. The battery being recharged by power from photovoltaics or other power generation options reads on “receive, store”, and providing the power to the window/controller reads on “distribute”.]
at least one electrical load configured to receive the electrical power from the electronics package and consume the electrical power. (Brown: [0184] “In some embodiments, the electrochromic window includes a mechanism for self-powering the window/window controller. In such embodiments, no external wiring is required to provide power to the window/controller. For example, the controller may be powered by batteries.”) [The power consumed by the controller reads on “at least one electrical load”.]

Regarding claim 42, Brown teaches all the features of claim 41.
Brown further teaches:
wherein each photovoltaic window of the plurality of photovoltaic windows does not receive external electrical power from a power source that is external to the plurality of photovoltaic windows. (Brown: [0184] “In some embodiments, the electrochromic window includes a mechanism for self-powering the window/window controller. In such embodiments, no external wiring is required to provide power to the window/controller. For example, the controller may be powered by batteries. As explained above, in certain embodiments the window is designed such that the controller is accessible. Such accessibility allows the batteries to be replaced or recharged as needed. Batteries (rechargeable or not) may be used in combination with any of the other power generation/distribution schemes described herein. Where a rechargeable battery is provided, the controller may include a circuit for recharging the battery via any available source. In some examples, batteries may be provided in combination with photovoltaics or the other power generation options, and these photovoltaics or other power generation options may be used to recharge the batteries.”; [0187] “The window may also generate power for powering the controller/window by taking advantage of solar, thermal, and/or mechanical energy available at the window. In one example, the window may include a photovoltaic (PV) cell/panel. The PV panel may be positioned anywhere on the window as long as it is able to absorb solar energy. For instance, the PV panel may be positioned wholly or partially in the viewable area of a window, and/or wholly or partially in/on the frame of a window. The PV panel may be part of the controller itself. Where the PV panel is not a part of the controller, wiring or another electrical connection may be provided between the PV panel and the controller.”) [The self-powering using PV cell/panel reads on “does not receive external electrical power …”.]

Regarding claim 44, Brown teaches all the features of claim 41.
Brown further teaches:
wherein the photovoltaic substantially covers a visible portion of the photovoltaic window. (Brown: [0187] “For instance, the PV panel may be positioned wholly or partially in the viewable area of a window, and/or wholly or partially in/on the frame of a window.”) [The PV panel being wholly in the viewable area of the window reads on “substantially covers a visible portion”.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 24 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Barr et al. (US 2019/00364880 A1), hereinafter ‘Barr’. Barr is a reference cited in the information disclosure statement submitted on 03/09/2022.

Regarding claim 3, Brown teaches all the features of claim 1.
Brown does not explicitly teach: wherein the photovoltaic window has an average visible transmittance (AVT) of at least 30%.
Barr teaches:
wherein the photovoltaic window has an average visible transmittance (AVT) of at least 30%. (Barr: [0059] “As used herein, the term transparent means at least partial transmission of visible light. A material may be transparent to a light beam if the light beam can pass through the material with a relatively high transmission rate, such as greater than 20%, 30%, 50%, 60%, 75%, 80%, 90%, 95%, or higher, where other portions of the light beam may be scattered, reflected, or absorbed by the material. The transmission rate (i.e., transmissivity) may be represented by either a photopically weighted or an unweighted average transmission rate over a range of wavelengths, or the lowest transmission rate over a range of wavelengths, such as the visible wavelength range.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Brown and Barr before them, to modify the electrochromic window with a photovoltaic panel to incorporate using a transparent material for the photovoltaic panel.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve illuminating the interior of the building with the transmitted light (Barr: [0058] “Because the PV layers are substantially transparent to visible light, visible light from a light source (e.g., the sun) may enter the building through the IGUs with little loss to illuminate the interior of the building.”).

Regarding claim 24, Brown teaches all the features of claim 1.
Brown does not explicitly teach: wherein the photovoltaic window has an average visible transmittance (AVT) of at least 30%.
Barr teaches:
wherein the photovoltaic window has an average visible transmittance (AVT) of at least 30%. (Barr: [0059] “As used herein, the term transparent means at least partial transmission of visible light. A material may be transparent to a light beam if the light beam can pass through the material with a relatively high transmission rate, such as greater than 20%, 30%, 50%, 60%, 75%, 80%, 90%, 95%, or higher, where other portions of the light beam may be scattered, reflected, or absorbed by the material. The transmission rate (i.e., transmissivity) may be represented by either a photopically weighted or an unweighted average transmission rate over a range of wavelengths, or the lowest transmission rate over a range of wavelengths, such as the visible wavelength range.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Brown and Barr before them, to modify the electrochromic window with a photovoltaic panel to incorporate using a transparent material for the photovoltaic panel.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve illuminating the interior of the building with the transmitted light (Barr: [0058] “Because the PV layers are substantially transparent to visible light, visible light from a light source (e.g., the sun) may enter the building through the IGUs with little loss to illuminate the interior of the building.”).

Regarding claim 43, Brown teaches all the features of claim 1.
Brown does not explicitly teach: wherein each photovoltaic window of the plurality of photovoltaic windows has an average visible transmittance (AVT) of at least 30%.
Barr teaches:
wherein each photovoltaic window of the plurality of photovoltaic windows has an average visible transmittance (AVT) of at least 30%. (Barr: [0059] “As used herein, the term transparent means at least partial transmission of visible light. A material may be transparent to a light beam if the light beam can pass through the material with a relatively high transmission rate, such as greater than 20%, 30%, 50%, 60%, 75%, 80%, 90%, 95%, or higher, where other portions of the light beam may be scattered, reflected, or absorbed by the material. The transmission rate (i.e., transmissivity) may be represented by either a photopically weighted or an unweighted average transmission rate over a range of wavelengths, or the lowest transmission rate over a range of wavelengths, such as the visible wavelength range.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Brown and Barr before them, to modify the electrochromic window with a photovoltaic panel to incorporate using a transparent material for the photovoltaic panel.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve illuminating the interior of the building with the transmitted light (Barr: [0058] “Because the PV layers are substantially transparent to visible light, visible light from a light source (e.g., the sun) may enter the building through the IGUs with little loss to illuminate the interior of the building.”).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116